                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


    SIDNEY HARRIS,                                    )
    M37506                                            )
                                                      )
                  Plaintiff,                          )
                                                      )           Case No. 19-cv–00660-SMY
    vs.                                               )
                                                      )
    LARRY HENDERSON,                                  )
    SHAWN BRASHER,                                    )
    JEFFERY DENNISON,                                 )
    J. PICKFORD,                                      )
    OFFICER BRYANT,                                   )
    AMANDA SMITH, and                                 )
    C/O JOHNSON                                       )
                                                      )
                                                      )
                  Defendants.                         )


                                  MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Sidney Harris, an inmate of the Illinois Department of Corrections (“IDOC”)

currently being held at the Jacksonville Correctional Center, brings this action pursuant to 42

U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff asserts claims related

to alleged false disciplinary tickets by prison guards, disregard of his safety by being housed in the

same facility as an inmate who sexually assaulted him, failure to restore good conduct credits and

deliberate indifference to his serious mental health problems. 1 He seeks monetary damages.




1
  Plaintiff mentions the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., in the title
of his Complaint, but does not make any allegations regarding the ADA or claim he is being denied access
to any programs, activities or services that on the basis of his disability. As such, he has not asserted an
ADA claim. .
                                                     1
         Plaintiff’s Complaint (Doc. 1) is now before the Court for preliminary review pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir.

2009).

                                          The Complaint

         Plaintiff makes the following allegations in the Complaint: While incarcerated at Vienna

Correctional Center, Henderson (a corrections officer) wrote Plaintiff a disciplinary ticket for

giving false information because he told Henderson he was going to the Health Care Unit when

his call pass stated he was going to the Adjustment Committee (which is housed inside the Health

Care Unit). (Doc. 1, p. 3). Plaintiff suffered “harsh restrictions” from this disciplinary ticket.

(Id.).

         Plaintiff was subsequently transferred to Shawnee Correctional Center (“Shawnee”). (Id.,

p. 4). Defendant Shawn Brasher issued a false disciplinary report which resulted in Plaintiff being

placed in segregation. (Id.). This was part of a larger pattern of Plaintiff being “target[]ed and

mistreated” by Shawnee employees and staff, which caused him to fear for his health, safety and

life. (Id.). Plaintiff informed the Warden, Internal Affairs and mental health staff of his fears, but

they did not take any action. (Id.). Corrections officers also refused to allow Plaintiff to exit his

cell to perform a janitorial job he had received (only C/O Johnson is identified in connection with

this allegation). (Id., p. 6).



                                                  2
        In January 2018, Plaintiff was sexually assaulted by his former cellmate, Ashton Daniel.

(Id., p. 4). He called the Prison Rape Elimination Act (“PREA”) hotline and reported the incident.

(Id.). He also sent written statements to Defendants Pickford and Bryant (officers with Internal

Affairs at Shawnee) and Warden Dennison both about the incident and his fears of retribution by

Daniel for reporting the incident. (Id., pp. 4-5). Nevertheless, Plaintiff remained housed in the

same facility (and for a time in the same housing unit) as Daniel, causing him severe emotional

and mental distress. (Id., p 5).

        Plaintiff has been diagnosed as seriously mentally ill (“SMI”), suffering from depression,

schizo-affective disorder and schizophrenia. (Id., p. 4). He “was never treated[at Shawnee] and

any treatment was so cursory as to amount to no treatment at all.” (Id.. p. 6). Defendant Smith, a

mental health professional and later supervisor, was aware of Plaintiff’s mental illnesses and issues

but did nothing to see Plaintiff or have him seen more often by other mental health counselors.

(Id., pp. 6-7). Warden Dennison was aware of the issues due to his signing of documents. (Id., p.

7).

        Plaintiff lost two months of good conduct credits which should have been restored by

Dennison or Counselor Supervisor Mrs. Millis. 2 (Id., p. 6). He was told that if he went 90 days

with no disciplinary tickets and 90 days “A-Grade” (the highest offender classification) that

revoked good conduct credits would be restored “back to Plaintiff’s original out-date.” (Id., p. 6).

They were not restored despite Plaintiff satisfying those requirements.



2
 Plaintiff refers to Mrs. Millis as a defendant in the body of his Complaint. However, she is not named in
the caption. When parties are not listed in the caption, this Court will not treat them as defendants, and any
claims against them should be considered dismissed without prejudice. See FED. R. CIV. P. 10(a) (noting
that the title of the complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52
(7th Cir. 2005) (holding that to be properly considered a party, a defendant must be “specif[ied] in the
caption”).


                                                      3
        Based on the allegations of the Complaint, the Court finds it convenient to organize the pro

se action into the following Counts:

        Count 1:          A Fourteenth Amendment claim against Henderson for writing up an
                          unfair disciplinary ticket at Vienna.

        Count 2:          A Fourteenth Amendment claim against Brasher for writing up a false
                          disciplinary ticket.

        Count 3:          An Eighth Amendment claim against Bryant, Pickford, and Dennison
                          for exposing him to a substantial risk of serious physical injury by
                          keeping him housed near inmate Daniel after his sexual assault.

        Count 4:          An Eighth Amendment claim against Dennison and Smith for
                          deliberate indifference to a serious mental health issue.

        Count 5:          A Fourteenth Amendment claim against Johnson for not allowing him
                          out of his cell to go to his prison job.

        Count 6:          A Fourteenth Amendment Due Process claim against Dennison for
                          failure to restore good conduct credits.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 3

                                                   Severance

        As an initial matter, the Court has determined that Plaintiff’s claims are improperly joined

in a single action. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). The claims fall into

two distinct groups: (1) COUNT 1 arising from a disciplinary ticket issued to Plaintiff at Vienna

for conduct at Vienna; and (2) COUNTS 2-6 arising from the staff’s treatment of Plaintiff while

housed at Shawnee.           These claims involve different defendants, separate transactions or



3
   See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
occurrences, no common questions of fact, and different legal theories. Therefore, the Court will

exercise its discretion and sever Count 1 against Larry Henderson into an additional lawsuit with

a newly-assigned case number. See FED. R. CIV. P. 18, 20, and 21. See also Owens v. Godinez,

860 F.3d 434, 436 (7th Cir. 2017); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George

v. Smith, 507 F.3d at 607. Count 1 will be screened pursuant to § 1915A in the newly-severed

case. As a result, the claims remaining in this case are Counts 2-6.

                                             Discussion

                                               Count 2

       Plaintiff has failed to state a claim against Brasher because a disciplinary ticket, even if

falsely issued, will not violate the Fourteenth Amendment if the inmate receives procedural due

process in the disposition of the ticket. Hanrahan v. Lane, 747 F.2d 1137, 1140 (7th Cir. 1984).

Plaintiff does not allege that he was denied due process in connection with the Adjustment Board

decision to impose sanctions. Count 2 will therefore be dismissed.

                                               Count 3

       Prison officials who recklessly expose a prisoner to a substantial risk of a serious physical

injury violate his Eighth Amendment rights. Smith v. Peters, 631 F.3d 418, 421 (7th Cir. 2011)

(citation omitted). See also Wright v. Miller, 561 F. App'x 551, 555 (7th Cir. 2014) (“Even without

an actual injury, the mere probability of the harm to which [defendant] exposed [plaintiff] can be

sufficient to create liability: The heightened risk of future injury a prison official intentionally or

with reckless indifference inflicts on an inmate is itself actionable.”) (quotations omitted). Plaintiff

alleges that Bryant, Pickford and Dennison had knowledge of a substantial threat of serious

physical injury to him after the PREA report he made against Inmate Daniel, but allowed them to




                                                   5
remain housed in the same housing unit. This is sufficient to state a deliberate indifference claim

against these defendants. Count 3 will proceed.

                                                  Count 4

       Plaintiff adequately alleges deliberate indifference to his mental health issues against

Smith, but not against Dennison. “To prevail on a deliberate-indifference claim, the plaintiff must

prove that he suffered from (1) objectively serious medical condition to which (2) a state official

was deliberately, that is subjectively, indifferent.” Whiting v. Wexford Health Sources, Inc., 839

F.3d 658, 622 (7th Cir. 2008)(quotation omitted). The need for a mental illness to be treated “could

certainly be considered a serious medical need.” Sanville v. McCaughtry, 266 F.3d 724, 733 (7th

Cir. 2001).

       Plaintiff alleges that Amanda Smith, a mental health professional at Shawnee who was

subsequently promoted to supervisor, was deliberately indifferent to his depression, schizo-

affective disorder and schizophrenia, in that she was aware he was not receiving treatment and did

nothing. However, he does not plead facts suggesting personal involvement by Dennison. “[T]o

recover damages against a prison official acting in a supervisory role, a § 1983 plaintiff may not

rely on a theory of respondeat superior and must instead allege that the defendant, through his or

her own conduct, has violated the Constitution.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir.

2015). “Prison officials who simply processed or reviewed inmate grievances lack personal

involvement in the conduct forming the basis of the grievance.” Owens v. Evans, 878 F.3d 559,

563 (7th Cir. 2017). Plaintiff’s claim against Dennison appears to rest solely on the fact that he

reviewed several grievances, determined whether they constituted emergencies, and concurred

with his subordinates’ findings on some of them. This is not sufficient to state a viable claim

against him. Therefore, Count 4 will proceed against Smith but must be dismissed as to Dennison.



                                                  6
                                              Count 5

       Plaintiff fails to state a claim against C/O Johnson for not allowing him to leave his cell to

work the janitorial job. A liberty interest (and therefore due process) under the Fourteenth

Amendment is triggered only when a condition “imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

(1995). Inmates have no liberty interest in prison jobs and no right to work or earn money. See

DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 2000) abrogated on other grounds; see also McGee

v. Mayo, 211 Fed.Appx. 492, 494 (7th Cir. 2006) (A prisoner’s cell confinement and work loss did

not deprive him of any liberty interest). Therefore, Count 5 will be dismissed.

                                              Count 6

       Plaintiff fails to state a claim based on the good conduct time he claims should have been

restored by Dennison. A loss of good conduct credit does implicate a liberty interest because such

a loss potentially affects the length of Plaintiff’s sentence. However, a prisoner seeking money

damages for fact or duration of his confinement has no claim under § 1983 “unless and until the

inmate obtains favorable termination of a state, or federal habeas, challenge to his conviction or

sentence.” Nelson v. Campbell, 541 U.S. 637, 646 (2004) citing Heck v. Humphrey, 512 U.S. 477,

487 (1994) and Edwards v. Balisok, 520 U.S. 641, 648 (1997). In Illinois, mandamus is the

appropriate remedy to compel prison officials to award sentence credit or to make them explain

why previously revoked sentence credit was not restored on petition. See Turner-El v. West, 811

N.E.2d 728, 733 (Ill. App. 2004); Hynes v. Snyder, 823 N.E.2d 231, 233 (2005).

       Here, there is no indication that the disciplinary decision which resulted in the original loss

of good conduct credits has been expunged or invalidated, or that Plaintiff has successfully filed a

mandamus challenge to Dennison’s refusal to restore the lost credits. In the absence of such a



                                                 7
favorable termination to his challenge of the loss of credits at the state level, no claim for damages

lies under §1983.

                                            Disposition

       COUNT 1 against LARRY HENDERSON is SEVERED into a new case which shall be

captioned: SIDNEY HARRIS, Plaintiff vs. LARRY HENDERSON, Defendant.

       The Clerk is DIRECTED to file the following documents in the newly-severed case:

       1) The Complaint (Doc. 1);
       2) Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 2); and
       3) This Memorandum and Order Severing Case.

       IT IS ORDERED that all claims against SHAWN BRASHER and C/O JOHNSON are

DISMISSED without prejudice. The Clerk of Court is DIRECTED to TERMINATE

Defendants LARRY HENDERSON, SHAWN BRASHER and C/O JOHNSON as parties in

CM/ECF.

       IT IS FURTHER ORDERED that COUNTS 2, 5 and 6 are DISMISSED without

prejudice. COUNT 3 will proceed as to Bryant, Pickford and Dennison, and COUNT 4 will

proceed as to Amanda Smith.

       The Clerk of Court shall prepare for Defendants Bryant, Pickford, Dennison and Smith:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on Defendant, and the Court will require Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

                                                  8
       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).



       IT IS SO ORDERED.
       DATED: February 18, 2020
                                              /s/ Staci M. Yandle
                                              STACI M. YANDLE
                                              U.S. District Judge

                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before




                                                 9
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                               10
